                   Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 1 of 10
AO 106 (Rev 04/10) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District of Connecticut                                      ·.· - 3 ;: ~·:   L• 1:1

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)

         25 Belle Circle, West Haven, Connecticut
                                                                       l)
                                                                                   Case No.


                                                                       ~
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 25 Belle Circle, West Haven, CT, as further described in Attachment A, which is incorporated herein by reference
located in the                                    District of           Connecticut              , there is now concealed (identify the
                                                                - - - - - --       -
person or describe the property to be seized):

 See Attachment B, which is incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                         Offense Description
       18 U.S.C. 1343;                             Wire fraud;
       18 U.S.C. 1349; and                         Attempt and conspiracy to commit wire fraud; and
       18 U.S.C. 1028A(a)(1)                       Aggravated identity theft
          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Michael Manganiello, which is incorporated herein by reference

          ii Continued on the attached sheet.
          0 Delayed notice of           days (give exact ending date if more than 30 days:                                   ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on t'h attached sheet.


                                                                       ----~                    Applicant's signature

                                                                                       Michael Manganiello, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.

                                                                                 /S/

City and state: New Haven, Connecticut                                         Honorable Robert M. Spector, U.S. Magistrate Judge__
                                                                                                Printed name and title
         Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 2 of 10




                                       ATTACHMENT A
                                      Property to be searched

        The property to be searched is 25 Belle Circle, West Haven, Connecticut, further described

as a single-family house with an attached one-car garage and a detached shed or outbuilding. The

house is a beige color with siding on the top and brick (or faux-brick) on the bottom. On the siding,

to the left of the front door, the number "25" appears in black. There is a black mailbox at the front

of the house, with the number "25" in white. Three photographs of the PREMISES are appended

to Attachment A and incorporated herein.
Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 3 of 10
Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 4 of 10
Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 5 of 10
       Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 6 of 10




                                       ATTACHMENT B
                                       Property to be seized

      1.        All records relating to violations of 18 U.S.C. § 1343, 18 U.S.C. § 1349, and 18

U.S.C. § 1028A(a)(l), those violations involving the group known to its members as The

Community and/or RYAN STEVENSON and occurring on or after July 2017 including:

           a. Records and information relating to a conspiracy to defraud the victims identified

                as TG, NM, and JP;

           b. Records and information relating to the SIM Hijacking and identify theft of TG,

                NM, and JP;

           c. Records and information relating to the unauthorized access of the mobile phone

                numbers and online accounts ofTG, NM, and JP;

           d. Records and information pertaining to the transfer of cryptocurrency stolen from

                NM and JP;

           e. Records pertaining to any and all discussions concerning SIM Hijacking, account

                takeovers, and the theft of cryptocurrency;

           f.   Records and information relating to the         Discord user "Deleted User

                e672ea68#8549",      User   ID    312350561225801728;     Skype    user   Ryan;

                okphobia@gmail.com; and any username referencing "Phobia";

           g. Records and information relating to the identity or location of members of The

                Community that conspired to steal cryptocurrency;

           h. Records and information relating to communications with Internet Protocol

                addresses 67.84.43.255 or 73.167.42.254;
         Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 7 of 10




        2.      Records and information relating to cryptocurrency wallet addresses, including any

cryptographic keys, recovery seeds, or passwords-in any form-used to access those addresses

through any computer programs or online exchanges;

        3.      Cryptocurrency wallets, wallet addresses, hardware wallets (such as Trezor or

Ledger devices), private keys, wallet recovery seeds, usemames, passwords, mnemonic pins, PGP

keys, and 2F A devices;

        4.      Cryptocurrencies to include, but not be limited to, Bitcoin, Ethereum, Ripple

(XRP), Bitcoin Cash, Litecoin, EOS, Binance Coin, Stellar, Cardano, Monero, Zcash, Dash,

Dogecoin, and Verge. Seizure of cryptocurrency will be effectuated by ( 1) identifying wallets and

their cryptographic keys through the seizure of information described herein, and (2) transferring

the virtual currency to a government-controlled wallet.

        5.      Computers, cell phones, mobile computing devices, or storage media that may have

been used as a means to commit the violations described above or contain the information

described above.

        6.      For any computer, cell phone, mobile computing device, or storage medium whose

seizure is otherwise authorized by this warrant, and any computer or storage medium that contains

or in which is stored records or information that is otherwise called for by this warrant (hereinafter,

"COMPUTER"):

             a. evidence of who used, owned, or controlled the COMPUTER at the time the things

                described in this warrant were created, edited, or deleted, such as logs, registry

                entries, configuration files, saved usemames and passwords, documents, browsing


                                                  2
Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 8 of 10




      history, user profiles, email, email contacts, "chat," instant messagmg logs,

      photographs, and correspondence;

 b. evidence of software that would allow others to control the COMPUTER, such as

      viruses, Trojan horses, and other forms of malicious software, as well as evidence

      of the presence or absence of security software designed to detect malicious

      software;

 c. evidence of the lack of such malicious software;

 d. evidence indicating how and when the computer was accessed or used to determine

      the chronological context of computer access, use, and events relating to the crimes

      under investigation and to the computer user;

 e. evidence indicating the computer user's state of mind as it relates to the crimes

      under investigation;

 f.   evidence of the attachment to the COMPUTER of other storage devices or similar

      containers for electronic evidence;

 g. evidence of counter-forensic programs (and associated data) that are designed to

      eliminate data from the COMPUTER;

 h. evidence of the times the COMPUTER was used;

 1.   passwords, encryption keys, and other access devices that may be necessary to

      access the COMPUTER;

 J.   documentation and manuals that may be necessary to access the COMPUTER or

      to conduct a forensic examination of the COMPUTER;


                                       3
            Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 9 of 10




             k. records of or information about Internet Protocol addresses used by the

                  COMPUTER;

             1.   records of or information about the COMPUTER's Internet activity, including

                  firewall logs, caches, browser history and cookies, "bookmarked" or "favorite" web

                  pages, search terms that the user entered into any Internet search engine, and

                  records of user-typed web addresses;

             m. contextual information necessary to understand the evidence described in this

                  attachment; and

        7.        Routers, modems, and network equipment used to connect computers to the

Internet.

        As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

        The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high-speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

        The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                  4
        Case 3:19-mj-00733-RMS Document 1 Filed 05/03/19 Page 10 of 10




       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, the reviewing agency may deliver a complete copy of the seized

or copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 5
